Title: To James Madison from Thomas Worthington, 26 March 1804 (Abstract)
From: Worthington, Thomas
To: Madison, James


26 March 1804, Washington. “The Secy of state is authorised to publish in at least on[e] paper in each state the laws of the U. States after each session of Congress. At present the laws are published in only one paper in Ohio.” Suggests printing them in the Ohio Gazette of Marietta, which circulates “through the eastern part of Ohio which is thickly populated and where the Sioto Gazette does not circulate.” “In addition to this the Ohio Gazette circulates through several of the Western Counties of Virginia. I need not attempt to show the propriety of promulgateing the laws of the U. S. as generally as the nature of existing circumstances will permit.” Requests a reply.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Worthington”). 2 pp.



   
   On 27 Mar. 1804, JM replied: “I … will take into consideration your suggestion as to a second press in Ohio for printing the Laws. Should it be deemed justifiable according to the peculiarity of circumstances, to allow two publications for so limited a population, Copies of the Laws will be sent to the printer with the usual notice of his appt. As your letter does not name him, I will thank you to supply the omission, that no time may be lost, in case the decision should correspond with your wish” (ViW; 1 p.; addressed to Worthington at the Senate and forwarded to Chillicothe, Ohio; docketed by Worthington as received 2 Apr. and answered 26 Apr. [not found]).


